Case: 18-13962   Date Filed: 08/16/2019   Page: 1 of 9


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13962
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:18-cr-20402-FAM-1



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

versus

JOSE GUILLERMO ORTIZ,

                                             Defendant - Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                      ________________________

                            (August 16, 2019)

Before WILLIAM PRYOR, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-13962     Date Filed: 08/16/2019   Page: 2 of 9


      Jose Ortiz appeals his 70-month sentence after pleading guilty to one count of

possession with intent to distribute more than 50 grams of methamphetamine in

violation of 21 U.S.C. § 841(b)(1)(B)(viii). On appeal, Mr. Ortiz challenges his 70-

month sentence as substantively unreasonable. Mr. Ortiz argues that the district

court improperly attempted to avoid sentencing disparities between himself and his

co-conspirators by categorizing him as “similarly situated” to them, did not properly

consider all of the 18 U.S.C. § 3553(a) factors, and afforded too much weight to his

criminal history. For the following reasons, we affirm.

                                         I

      In November of 2017, Mr. Ortiz—along with co-conspirators Andrew Ronald

Lord and Jeremy Robert Macroy—agreed to purchase, package, and ship 430 grams

of methamphetamine from Mr. Ortiz’s apartment in San Francisco to Mr. Lord in

Broward County.

      The men followed through with their plan to ship the methamphetamine and,

on November 15, 2017, a police K-9 alerted officers to the presence of narcotics

inside a package at the UPS store in Hollywood, Florida. Mr. Lord was subsequently

confronted by law enforcement after he took possession of the package at the store.

      Mr. Lord agreed to cooperate with law enforcement. His cooperation led law

enforcement to Mr. Macroy, who later accepted a parcel that he believed contained

methamphetamine. Subsequent to his arrest, Mr. Macroy also agreed to cooperate.


                                         2
                Case: 18-13962    Date Filed: 08/16/2019     Page: 3 of 9


         In February of 2018, Mr. Macroy introduced Mr. Ortiz to an undercover agent,

and Mr. Ortiz agreed to sell the agent $5400 worth of methamphetamine. The two

continued planning the drug transaction, and, on March 6, 2018, Mr. Ortiz was

arrested. He admitted to shipping methamphetamine to Mr. Macroy in November

of 2017, and also agreed to cooperate with law enforcement. His cooperation did

not lead to another arrest, however, because the government determined that the

quantity Mr. Ortiz’s source could deliver was insufficient to warrant a sting

operation. The government therefore did not seek a downward departure for Mr.

Ortiz.

         At sentencing, the district court considered the following factors, among

others: the crime itself; Mr. Ortiz’s attempt to cooperate; his criminal history—

including the infliction of corporal injury on a spouse and the infliction of injury

upon a child; the heroin addiction of Mr. Ortiz’s son; Mr. Ortiz’s situation relative

to his co-conspirators; the co-conspirators’ sentences; and the advisory sentencing

guidelines range of 70–87 months. 1




1
 Mr. Macroy’s advisory guidelines range was set at the 120-month statutory minimum term of
imprisonment but, due to his cooperation, he was sentenced to 80 months’ imprisonment. Mr.
Lord, who also received a reduction for his cooperation, was sentenced to 75 months’
imprisonment.


                                            3
              Case: 18-13962     Date Filed: 08/16/2019    Page: 4 of 9


                                          II

      We review the substantive reasonableness of a sentence under a deferential

abuse of discretion standard that takes into account the totality of the circumstances.

See Gall v. United States, 552 U.S. 38, 46–51 (2007). We will not vacate a sentence

unless “the district court abused its discretion by committing a clear error in

judgment.” United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015)

(citation and quotation marks omitted). And as long as the record indicates that the

district court considered the pertinent § 3553 factors, we will not reverse for a mere

failure to “articulate specifically the applicability—if any—of each of the . . .

factors.” United States v. Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997). Given

this deferential standard of review, we rarely overrule a district court’s sentencing

decision as substantively unreasonable. See United States v. McQueen, 727 F.3d
1144, 1156 (11th Cir. 2013).

                                         III

      We look to the factors set forth in 18 U.S.C. § 3553(a) when determining

whether a sentence is substantively reasonable. See Rosales-Bruno, 789 F.3d at

1260. These factors include (1) the nature and circumstances of the offense and the

history and characteristics of the defendant; (2) the need for the sentence imposed;

(3) the kinds of sentences available; (4) the kinds of sentence and applicable

sentencing range; (5) any pertinent policy statement; (6) the need to avoid


                                          4
              Case: 18-13962       Date Filed: 08/16/2019   Page: 5 of 9


unwarranted sentence disparities among defendants with similar records guilty of

similar conduct; and (7) the need to provide restitution to any victims.

      We have determined that a district court abuses its discretion in three

circumstances. They are when it “(1) fails to afford consideration to relevant factors

that were due significant weight; (2) gives significant weight to an improper or

irrelevant factor; or (3) commits a clear error of judgment in considering the proper

factors.” See Rosales-Bruno, 789 F.3d at 1256. We have further explained that “we

may not—it bears repeating—set aside a sentence merely because we would have

decided that another one is more appropriate.” United States v. Irey, 612 F.3d 1160,

1191 (11th Cir. 2010) (en banc).

      When a sentence falls well below the statutory maximum it “is an indicator of

a reasonable sentence.” United States v. Stanley, 739 F.3d 633, 656 (11th Cir. 2014).

Mr. Ortiz not only received a sentence that is far below the sentence authorized, but

he also received the shortest sentence relative to his co-conspirators.

      On appeal, Mr. Ortiz relies on § 3553(a)(1) and § 3553(a)(6) to argue that his

70-month imprisonment is substantively unreasonable. We disagree.

                                           A

      The § 3553(a)(1) analysis requires an examination of the defendant’s

characteristics, history, and the entirety of the offensive conduct. Mr. Ortiz claims

that his criminal history—which included “inflict[ing] corporal injury on [a] spouse”


                                           5
                Case: 18-13962   Date Filed: 08/16/2019    Page: 6 of 9


and “inflict[ing] injury upon [a] child”—was given too much weight and impacted

his sentence too severely. The district court explained that Mr. Ortiz’s criminal

history negated his willingness to cooperate because his cooperation did not lead to

any arrests or discoveries. Mr. Ortiz contends that his criminal history should not

completely diminish his cooperation and should further distinguish him from his co-

conspirators.

      The § 3553(a)(1) analysis extends further than criminal history and includes

other characteristics which the district court correctly considered. As the district

court explained, not only did Mr. Ortiz have a violent criminal record, but he was

also a user and seller of illegal drugs. As explained in Pugh, a district court may

give one § 3553(a) factor more weight than others, and—if the sentence is reasonable

considering the totality of the circumstances—it is not up to the appellate courts to

reweigh those factors. See Pugh, 515 F.3d at 1191. We cannot find an abuse of

discretion.

                                          B

      The § 3553(a)(6) factor seeks to ensure that similarly situated individuals do

not receive significantly different sentences for similar crimes. Mr. Ortiz claims that

the district court incorrectly categorized him as similarly situated to his co-

conspirators and erroneously relied on this comparison to ensure that he was given

an adequate sentence.


                                          6
              Case: 18-13962     Date Filed: 08/16/2019    Page: 7 of 9


      We have held that it is error to treat criminal defendants alike where the

comparison is to individuals who have committed less serious offenses, do not have

extensive criminal histories, or have pled guilty instead of proceeding to trial. See

United States v. Jayyousi, 657 F.3d 1085, 1118 (11th Cir. 2011). Mr. Ortiz attempts

to distinguish himself from his co-conspirators by asserting that the circumstances

leading up to this crime are unique to his situation. He describes Mr. Macroy as a

seasoned drug dealer, and Mr. Lord as “trying to get into the meth game.” Mr. Ortiz

contrasts their situations by asserting that his involvement came about only as a favor

to Mr. Macroy. Mr. Ortiz explains that the reward he would have received—getting

high and having intercourse—is unlike the money which the other conspirators

would have received from this offense, so he reasons he is not similarly situated to

his co-conspirators.

      As the district court explained, Mr. Ortiz’s and his co-conspirators’

circumstances are not so dissimilar, and they all share an important characteristic:

pleading guilty to one count of conspiracy to possess with intent to distribute

methamphetamine. According to the district court, even if the individual rewards

for carrying out the offense were not exactly the same, both sex and money provide

a similar benefit: pleasure. We have held that “[w]hile motive may be a valid

concern at sentencing, it cannot obliterate the knowing, deliberate, and repeated

means by which [the] crime was committed.” Pugh, 515 F.3d at 1193. Here, Mr.


                                          7
               Case: 18-13962      Date Filed: 08/16/2019   Page: 8 of 9


Ortiz knew that he possessed nearly a pound of methamphetamine and knew what

Mr. Macroy intended to do with it. The district court did not abuse its discretion.

                                             C

      Mr. Ortiz argues that the district court did not consider several other § 3553(a)

factors in determining his sentence. He asserts that “it must be presumed that [the

district court] failed to consider [other § 3553(a) factors]” because there was no

mention of them. This reasoning does not comport with our precedent. See Irey,
612 F.3d at 1195 (stating that “no member of this Court has ever before indicated

that a sentencing judge is required to articulate his findings and reasoning with great

detail or in any detail for that matter”).

      The government responds that the district court did consider all of the §

3553(a) factors, and that even if it failed to articulate a few of those factors, Mr.

Ortiz still received the lowest sentence out of all the individuals involved in the

conspiracy—the very bottom of the advisory range. We will only vacate a sentence

if we are “left with the definite and firm conviction that the district court committed

a clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Overstreet, 713 F.3d 627, 636 (11th Cir. 2013). We are left with no

such conviction here.




                                             8
              Case: 18-13962     Date Filed: 08/16/2019   Page: 9 of 9


                                         D

      Mr. Ortiz briefly compares the sentencing disparity between pure

methamphetamine and methamphetamine mixtures to the sentencing disparity

between crack cocaine and powder cocaine found to be unreasonable in Kimbrough

sev. United States, 552 U.S. 85 (2003). We note that the Court in Kimbrough

empowered district courts with the discretion to depart from the guidelines when a

substance-related disparity yielded a sentence greater than necessary to achieve the

aims of § 3553. See Dell v. United States, 710 F.3d 1267, 1279 (11th Cir. 2013).

“[B]ut it did not command them to exercise it.” Id.

      Mr. Ortiz does not provide any reasoning to support his assertion that the

district court should have considered rejecting the methamphetamine guidelines and

only juxtaposes them with the guidelines for crack cocaine. We conclude that the

district court did not abuse its discretion by declining to vary downwards because of

a policy disagreement with the methamphetamine guidelines.

                                         IV

      For the foregoing reasons, we affirm Mr. Ortiz’s 70-month sentence.

      AFFIRMED.




                                         9